PETTIGREW, J.
|2The underlying action in this case arises out of a workers’ compensation claim brought by claimant, Gwendolyn Grady, for injuries sustained after she fell from a ladder and injured her right wrist while in the course and scope of her employment with defendant. Following a bench trial, the Office of Workers’ Compensation (“OWC”) found that claimant was injured while in the course and scope of her employment with defendant and awarded supplemental earnings benefits and medical benefits accordingly. From this judgment, claimant appealed, assigning error to 1) the OWC’s failure to award temporary total disability benefits for the mental injury she suffered following her physical injuries; and 2) the OWC’s failure to award penalties and attorney fees for defendants arbitrary and capricious refusal to pay certain medical expenses related to co-payments for prescription medications,
This matter was fixed for oral argument on the court’s docket for March 17, 2015, at 9:80 a.m. As may be seen by the Motion To Dismiss Appeal, filed herein on March 2, 2015, and made a part hereof by reference, the parties have amicably compromised all disputes between them, including all disputes presently the subject of this appeal and the payment of costs.
Because the parties have settled this matter, the issues raised by appellants on appeal are moot and are not properly before this court at this time. Courts may not decide cases that are moot, or where no justiciable controversy exists. An issue is moot when it has been deprived of practical significance and has been made abstract or purely academic. McLain v. Mann, 2006-1174, p. 3 (La.App. 1 Cir. 5/4/07), 961 So.2d 415, 417. Accordingly, this appeal is dismissed as moot. Each party will bear their own costs associated with this appeal.
APPEAL DISMISSED.